EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated as of December 27, 2017
and is effective as of January 1, 2018 (the “Effective Date”), by and between
SolarWindow Technologies, Inc., a Nevada corporation with its executive offices
at 10632 Little Patuxent Parkway, Suite 406 Columbia, MD 21044 (the “Company”)
and John A. Conklin, an individual residing at 3489 Pennsylvania Avenue,
Apalachin, New York 13732 (the “Executive”).

 

RECITALS

 

Whereas, the Executive is employed by the Company as its President, Chief
Executive Officer and Chief Financial Officer (sometimes collectively herein
referred to as the “Executive Positions”) pursuant to the terms and conditions
of an employment agreement between the Executive and Company dated January 1,
2014 (the “2014 Employment Agreement”);

 

Whereas, the 2014 Employment Agreement expires at 11:59 p.m. on December 31,
2017; and

 

Whereas, the Company and the Executive desire to set forth the terms upon which
the Executive will continue be employed by the Company and serve in the
Executive Positions.

 

Now, Therefore, in consideration of the promises and of the covenants contained
in this Agreement, the Company and Executive agree as follows:

 

1. Employment and Duties.

 

(a) Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby agrees to continue to employ the Executive, and the Executive
hereby accepts continued employment, to serve as the Company’s President, Chief
Executive Officer, and Chief Financial Officer, and will serve in such other
positions, and perform and execute such duties and responsibilities assigned to
the Executive from time to time by the Company’s Board of Directors (the “Board
of Directors”). Additionally, the Executive shall continue to serve, during the
term of this Agreement, as a member of the Company’s Board of Directors.

 

(b) Performance of Duties. In performance of the Executive’s duties, the
Executive shall be subject to the direction of, and be reporting directly to,
the Company’s Board of Directors; anything herein to the contrary
notwithstanding, if requested by the Board, the Executive will immediately
resign from any Executive Positions in which the Executive may be serving at
such time. The Executive’s execution of this Agreement constitutes the
Executive’s acceptance of his continuing appointment as the Company’s President
Chief Executive Officer, and Chief Financial Officer. The Executive agrees to
perform his duties and discharge his responsibilities in a faithful manner and
to the best of his ability and to use all reasonable efforts to promote the
interests of the Company. It is understood and agreed by the Executive that the
Executive’s title and scope of duties and responsibilities may, from time to
time, change, but that any such changes shall not constitute a basis for the
termination of this Agreement by the Executive.

 

(c) Full Time Efforts. The Executive may not accept other gainful employment
except with the prior consent of the Board of Directors of the Company. With the
prior consent of the Board of Directors of the Company, the Executive may become
a director, trustee or other fiduciary of other corporations, trusts or
entities. Except during vacations, holidays and other leave time, the Executive
agrees to devote the Executive’s full time efforts, professional attention,
knowledge, and experience as may be necessary to carry on the Executive’s duties
pursuant to this agreement and the fulfillment of the Executive’s
responsibilities in accordance with the Executive Positions. For purposes of
clarity, except with respect to subsidiaries of the Company, the Executive may
not render executive services to, or serve as a director or officer of any other
Company without the prior approval of the Board of Directors. However, nothing
in this Section 1 shall be construed as preventing the Executive from pursuing
any of the following: (i) investing and managing the Executive’s personal assets
and investments, so long as such assets and investments are not in businesses
which are in direct competition with the Company or otherwise present a conflict
of interest with the Company; and (ii) participating in civic, charitable,
religious, industry and professional organizations and functions so long as they
do not materially interfere with the performance of the Executive’s duties
hereunder.

 



  1

   



 

(d) Travel. The Executive shall be available to travel as the needs of the
Company’s Business require.

 

(e) Code of Ethics. During the term of this Agreement and at any time during
which the Executive is serving in the Executive Positions with the Company the
Executive agrees to adhere to the Company’s Code of Ethics and Business Conduct,
as may be amended from time to time, which the Executive previously signed and
provided to the Company.

 

2. Term of Employment.

 

(a) Term. Subject to the provisions hereof permitting the earlier termination of
this Agreement, the term of this Agreement shall be four (4) years, beginning on
the Effective Date and terminating at 11:59 p.m. on December 31, 2021 (the
“Expiration Date”). Following the Expiration Date, and except as otherwise
specifically provided, the employment of the Executive, at the discretion of the
Executive, may become an “at-will” employment unless the parties subsequently
enter into a further contract of employment.

 

(b) Earlier Termination. Anything herein to the contrary notwithstanding:

 

(i) The Executive’s employment will automatically terminate upon the death or
Disability of the Executive. The foregoing is subject to the duty of the Company
to provide reasonable accommodation under the Americans with Disabilities Act.

 

(ii) By mutual written agreement of the Executive and the Company.

 

(iii) The Company at any time may terminate the Executive’s employment for Cause
by delivering written notice (the “Company’s Notice of Termination”) of such
termination. The Company’s Notice of Termination shall specify the effective
date of the termination of the Executive’s employment (the “Effective
Termination Date”).

 

(iv) The Company at any time may terminate the Executive’s employment for any
reason or no reason and without Cause by delivering the Company’s Notice of
Termination, which shall specify the Effective Termination Date.

 

(v) The Executive, at his sole option, may terminate his employment for any
reason or no reason at all, with or without Good Reason by delivering to the
Company’s Notice of Termination (the “Executive’s Notice of Termination”) of
such termination to the Company at least thirty (30) days prior to the effective
date of the termination of employment specified in the notice; the Executive’s
Notice of Termination shall specify the Effective Termination Date. In the event
that the Company receives the Executive’s Notice of Termination, the Company
may, in its sole discretion, accelerate the date of termination specified in the
notice, which acceleration will not give rise to any additional payments or
rights to the Executive hereunder.

 

(c) Acceleration of Termination Date. Anything herein to the contrary
notwithstanding, upon receipt of the Executive’s Notice of Termination, the
Company may elect to accelerate the Effective Termination Date as specified in
the Executive’s Notice of Termination to such earlier date as the Company, in
its sole discretion may elect, by providing the Executive with written notice
thereof, which acceleration will not give rise to any additional payments or
rights hereunder to the Executive.

 

(d) Basis of Termination. Each of the Company’s Notice of Termination and the
Executive’s Notice of Termination must specify the particular termination
provision of this Agreement relied upon by the party for the termination.

 

(e) Resignation as a Member of the Board. Upon termination of the Executive’s
employment pursuant to this Agreement, either by the Executive or the Company,
the Executive shall resign as a member of the Board of Directors as of the
Effective Termination Date unless the Board of Directors requests the Executive
remain a Director and the Executive accepts the position

 

(f) Term of Employment and Termination herein referenced in 2(a) through 2(e)
are subject to conditions of Section 10 - Effect of Termination.

 

  2

   



 

3. Compensation.

 

 

(a) Salary. As of the Effective Date, the Executive shall be paid a monthly
salary of Twenty Two Thousand Nine Hundred and Seventeen Dollars ($22,917) and
as modified from time to time hereunder, the “Monthly Payment”) (Two Hundred and
Seventy Five Thousand Five Hundred Dollars ($275,000) per year), the salary is
payable in twenty four (24) installments of Eleven Thousand Four Hundred and
Fifty Eight Dollars and Thirty Three Cents ($11,458.33) each on the fifteenth
(15th) and last day of each calendar month during the term of this Agreement,
less all payroll and other required tax withholdings. The Monthly Payment shall
be prorated for any partial months during the term of this Agreement. The
Executive’s salary shall be subject to periodic review and adjustment in
accordance with the Company’s salary review policies and practices then in
effect for its senior management. The amounts and conditions of a salary
increase, if any, to be awarded to the Executive will be determined by the Board
of Directors, in its sole discretion. 

 

 

 

 

(b)

Cash Bonus. The amounts and conditions of a cash bonus, if any, to be awarded to
the Executive will be determined by the Board of Directors, in its sole
discretion.

 

 

 

 

(c)

Equity Bonus. As an incentive to enter into and undertake employment pursuant to
this Agreement and to meet certain Company milestones the Executive will be
granted stock options as follows:

 

(i) Number, Vesting and Exercise Price. Subject to the Executive’s execution and
delivery of this Agreement and the definitive Stock Option Agreement
substantially in the form of Exhibit A hereto (the “Stock Option Agreement”) the
Executive shall receive a total of 1,008,000 options (the “Retention Options”)
to purchase up to 1,008,000 shares of the Company’s common stock (the “Option
Shares”); the Options are subject to and shall have such further restrictions,
vesting requirements and exercise provisions as are set forth in the Stock
Option Agreement. Subject to the foregoing the Retention Option shall vest: The
Stock Option Agreement shall set forth the grant price of the Options and shall
include, among other things, a provision allowing the Executive to exercise of
the Retention Options on a “cashless and cash basis.” The initial exercise price
for the Retention Options is $5.35 per Option Share. The exercise price is
payable in cash; provided, however, that until such time that the Company’s
shares of Common Stock are listed for trading on a national securities exchange
such as the Nasdaq Stock Market, the New York Stock Exchange LLC, or the NYSE
MKT LLC, the exercise price may be payable on a cashless basis as provided in
the Stock Option Agreement.

 

All determinations and calculations with respect hereto shall be made by the
Board or any committee thereof to which the Board of Directors has delegated
such authority, in good faith in accordance with applicable law, the Articles of
Incorporation and Bylaws of the Company, in its sole discretion, and shall be
final, conclusive and binding on all persons, including the Executive and the
personal representative of Executive’s estate.

 

(ii) Time Vesting Options. Twenty-One Thousand Two-Hundred Fifty (21,000) shares
shall become exercisable monthly in arrears during each calendar year of service
in the Executive Positions for the next four (4) years (1,008,000 shares in the
aggregate). Anything thing in this Agreement to the contrary notwithstanding,
the vesting of the Retention Options as set forth in this Section 3(d)(ii) shall
not supersede nor replace the 50,000 time vesting options granted to the
Executive pursuant to the 2014 Employment Agreement that are scheduled to vest
on December 31, 2017. Except as set forth herein all other unvested options
granted pursuant to the 2014 Employment Agreement are forfeited by the Executive
and will no longer be subject to vesting.

 

(d) Future Equity Grants. The number, vesting and others conditions of future
equity grants, if any, to be awarded to the Executive will be determined by the
Board of Directors, in its sole discretion. Other than the equity compensation
to be granted to the Executive pursuant to Section 3(e), the Executive will not
automatically participate in any future equity grants issued to members of the
Board for his participation as a member of the Board.

 



  3

   



 

(e) Withholdings. The Company will deduct or withhold from all salary and bonus
payments, and from all other payments made to the Executive, all amounts that
may be required to be deducted or withheld under any applicable Social Security
contribution, income tax withholding or other similar law now in effect or that
may become effective during the term of this Agreement.

 

4. Additional Benefits.

 

(a) Medical Insurance Reimbursement. During the term of this Agreement, the
Company agrees to pay the Executive a monthly stipend of $2,166 per month (to be
adjusted on an annual basis for any increases or decreases in premium) (“Medical
Insurance Reimbursement”) in addition to the Executive’s annual salary to cover
medical insurance premiums until such time that the Company can make available
an alternative medical insurance plan. Nothing herein shall be deemed to impose
any other or further obligation or liability on the part of the Company with
respect to any medical costs incurred by the Executive during the term of the
Executive’s employment. Except as specifically provided herein or as required by
law, the Executive acknowledges that he, his spouse and dependents will not
receive health and medical benefits following any termination of his employment.

 

(b) Holidays and Vacation Days. In addition to the holidays listed on Schedule
4(b) hereto, the Executive shall be entitled to twenty (15) business days of
paid vacation each calendar year. Vacation will accrue on January 1 of each
year. The Executive may carry over into the next year any untaken vacation
provided the total number of vacation days for any calendar year shall not
exceed twenty (20) business days. At the end of each calendar year, the
Executive may elect to be paid according to Salary, as defined in Section 3,
above, for all accrued and untaken vacation.

 

(c) Business Expense Reimbursement. The Executive shall be entitled to
reimbursement for reasonable travel and other out-of-pocket expenses necessarily
incurred in the performance of the Executive’s duties hereunder, upon submission
and approval of written statements and bills in accordance with the then regular
procedures of the Company (collectively, “Business Expense Reimbursement”).

 

(d) Indemnification; D&O and Side A Insurance; Officer Liability. The Company
shall, to the maximum extent permitted by law, indemnify and hold the Executive
harmless for any acts or decisions made by the Executive if the Executive acted
in good faith and in a manner the Executive reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The Company will use commercially reasonable efforts to maintain its
D&O and Side A insurance during the Term.

 

(e) Tuition Assistance. The Company shall provide Executive up to a total of
$5,000 per semester toward graduate school tuition and related tuition expenses
(up to a maximum amount of $15,000 in any calendar year) for the University and
educational program into which the Executive is accepted (the “Tuition
Assistance”). Tuition Assistance shall be paid directly to the Executive in one
installment upon confirmation from the University of registration. The Executive
agrees course registration will be for graduate education the Company can
benefit from in some capacity. Executive also agrees to participate in and
pursue the graduate degree program to the best of his ability and to use
reasonable efforts to complete the graduate degree program. In the event the
Executive withdraws from the graduate degree program, the Company’s obligation
to make any further Tuition Assistance Payments shall immediately cease. It is
expected that the number of courses for which the Executive will register per
calendar year will be three.

 

(f) Non-Exclusivity of Rights. Except as otherwise specifically provided,
nothing in this Agreement will prevent or limit the Executive’s continued or
future participation in any benefit, incentive, or other plan, practice, or
program provided by the Company or Company and for which the Executive may
qualify. Any amount of vested benefit or any amount to which the Executive is
otherwise entitled under any plan, practice, or program of the Company or
Company will be payable in accordance with the plan, practice, or program,
except as specifically modified by this Agreement.

 



  4

   



 

5. Executive’s Representations and Warranties.

 

The Executive represents and warrants to the Company that:

 

(a) the execution, delivery and performance of this Agreement by the Executive
does not conflict with or result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default under any contract,
agreement or understanding, whether oral or written, to which the Executive are
a party or of which the Executive or should be aware and that there are no
restrictions, covenants, agreements or limitations on his right or ability to
enter into and perform the terms of this Agreement, and agrees to indemnify and
save the Company and its affiliates harmless from any liability, cost or
expense, including attorney’s fees, based upon or arising out of any such
restrictions, covenants, agreements, or limitations that may be found to exist;

 

(b) the Executive is able to render the Executive Positions;

 

(c) the Executive is not party to any ongoing civil or criminal proceedings, and
have not been party such proceedings within the past ten years, and do not know
of any such proceeding that may be threatened or pending against the Executive;
and

 

(d) the Executive is not currently engaged in activities and will not knowingly
engage in future activities that may cause embarrassment to the Company or
tarnish the reputation or public image of the Company, including but not
necessarily limited to association with or party to: any criminal behavior(s)
such as drug use, theft, or any other potential or active violation of law;
political controversy, civil disobedience, or public protest; lewd, lascivious
behavior.

 

6. Discoveries and Works.

 

All Discoveries and Works which are made or conceived by the Executive while
employed by the Company, solely, jointly or with others, that relate to the
Company’s past, present or anticipated activities, or are used or useable by the
Company within the scope of this Agreement shall be owned by the Company. The
Executive shall (a) promptly notify, make full disclosure to, and execute and
deliver any documents requested by the Company, as the case may be, to evidence
or better assure title to Discoveries and Works in the Company, as so requested;
(b) renounce any and all claims, including but not limited to claims of
ownership and royalty, with respect to all Discoveries and Works and all other
property owned or licensed by the Company; (c) assist the Company in obtaining
or maintaining for itself at the Company’s expense United States and foreign
patents, copyrights, trade secret protection or other protection of any and all
Discoveries and Works; and (d) promptly execute, whether during the term of this
Agreement or thereafter, all applications or other endorsements necessary or
appropriate to maintain patents and other rights for the Company and to protect
the title of the Company thereto, including but not limited to assignments of
such patents and other rights. Any Discoveries and Works which, within one year
after the expiration or termination of the term of this Agreement, are made,
disclosed, reduced to tangible or written form or description, or are reduced to
practice by the Executive and which pertain to the business carried on or
products or services being sold or delivered by the Company at the time of such
termination shall, as between the Executive and, the Company, be presumed to
have been made during the term of this Agreement. The Executive acknowledges
that all Discoveries and Works shall be deemed “works made for hire” under the
U.S. Copyright Act of 1976, as amended 17 U.S.C. Sect. 101.

 

7. Intellectual Property.

 

(a) Assignment.

 

(i) The Executive agrees to make full written disclosure to the Company and will
hold in trust for the sole right and benefit of the Company, and hereby assign
to the Company, or its designee, all of the Executive’s right, title and
interest in and to any Intellectual Property. Without limiting the foregoing,
all copyrightable works that the Executive create during the Executive’s
employment with the Company shall be considered “work made for hire.”

 

  5

   



 

(ii) Any interest in Intellectual Property which the Executive now, or hereafter
during the period the Executive is employed by the Company, may own or develop
relating to the fields in which the Company may then be engaged shall belong to
the Company; the Executive hereby assign and agree to assign to the Company (or
as otherwise directed by the Company) all of the Executive’s right, title and
interest in and to all Work Product, including without limitation all patent,
copyright, trademark and other intellectual property rights therein and thereto.
If the Executive have any such rights that cannot be assigned to the Company,
the Executive waive the enforcement of such rights, and if the Executive have
any rights that cannot be assigned or waived, the Executive hereby grant to the
Company an exclusive, irrevocable, perpetual, worldwide, fully paid license,
with right to sublicense through multiple tiers, to such rights. Such rights
shall include the right to make, use, sell, improve, commercialize, reproduce,
distribute, perform, display, transmit, manipulate in any manner, create
derivative works based on, and otherwise exploit or utilize in any manner the
subject intellectual property.

 

(iii) The Executive’s obligation to assign the Executive’s rights to
Intellectual Property under this Section 7 shall not apply to any inventions and
all Discoveries and Works expressly identified in Appendix A attached hereto
which were developed prior to the Executive’s performance of services hereunder
or under the 2014 Employment Agreement or the August 9, 2010 Employment
Agreement between the Company and the Executive. The Executive acknowledges that
there are, and may be, future rights that the Company may otherwise become
entitled to with respect to the Intellectual Property that do not yet exist, as
well as new uses, media, means and forms of exploitation throughout the universe
exploiting current or future technology yet to be developed, and the Executive
specifically intends the foregoing assignment of rights to the Company to
include all such now known or unknown uses, media and forms of exploitation. The
Executive agree to cooperate with the Company, both during and after the term of
the Executive’s employment , in the procurement and maintenance of the Company’s
rights to the Intellectual Property and to execute, when requested, any and all
applications for domestic and foreign patents, copyrights and other proprietary
rights or other documents and to do such other acts (including without
limitation the execution and delivery of instruments of further assurance or
confirmation) requested by the Company to assign the Intellectual Property to
the Company, to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property and to otherwise carry out the
purpose of this Agreement.

 

(iv) If the Company is unable because of the Executive’s mental or physical
incapacity or for any other reason to secure any signature for any of the
assignments, licenses or other reasonably requested documents pertaining to the
intellectual property rights referenced herein within ten (10) days of the
delivery of said documents to the Executive, then the Executive hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as the Executive’s agent and attorney in fact, to act for and on the
Executive’s behalf and stead and to execute and file said documents and do all
other lawfully permitted acts to further the perfection, defense and enjoyment
of the Company’s rights relating to the subject Intellectual Property with the
same legal force and effect as if executed by the Executive. The Executive
stipulates and agrees that such appointment is a right coupled with an interest,
and will survive the Executive’s incapacity or unavailability at any future
time.

 

(v) Executive hereby assigns and agrees to assign to Company, without royalty or
any other consideration except as expressly set forth herein, all worldwide
right, title and interest Executive may have or acquire in and to (i) all
Materials; (ii) all Company Inventions (iii) all worldwide patents, patent
applications, copyrights, mask work rights, trade secrets rights and other
intellectual property rights in any Innovations; and (iv) any and all “moral
rights” or right of “droit moral” (collectively “Moral Rights”), that Executive
may have in or with respect to any Innovations filed or in the process of filing
at the time of the Effective Date of this Agreement or which may arise in the
future pursuant to this Agreement. To the extent any Moral Rights are not
assignable the Executive waives, disclaims and agrees that Executive will not
enforce such Moral Rights. Executive agrees that such assignment shall extend to
all languages and including the right to make translations of the Materials and
Innovations. Additionally, Executive agrees, at the Company’s expense, but at
Company’s sole expense, to sign and deliver to Company (either during or
subsequent to Executive’s performance of the Services hereunder) such documents
as Company considers desirable to evidence the assignment of all rights of
Executive, if any, described above to Company and Company’s ownership of such
rights and to do any lawful act and to sign and deliver to Company any document
necessary to apply for, register, prosecute or enforce any patent, copyright or
other right or protection relating to any Innovations in any country of the
world. The Executive will be paid a reasonable consulting fee for such services
consistent with industry practices but not to exceed $250 per hour.

 



  6

   



 

(b) Maintenance of Records. The Executive agrees to keep and maintain adequate
and current written records of all Intellectual Property made by the Executive
(solely or jointly with others) during the term of the Executive’s employment
with the Company. The records will be in the form of notes, sketches, drawings,
electronic or digital data, and any other format that may be specified by the
Company. The records will be available to, and remain the sole property of, the
Company at all times.

 

(c) Patent and Copyright Registrations. The Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Intellectual Property Items and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto and the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Intellectual Property Items, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.

 

8. Non-Competition and Non-Solicitation and Non-Circumvention.

 

(a) Non-competition. Except as authorized by the Board, during the Executive’s
employment by the Company and for a period of nine (9) months thereafter (the
“Non-Compete Period”), the Executive will not (except as an officer, director,
stockholder, employee, agent or consultant of the Company or any subsidiary or
affiliate thereof) either directly or indirectly, whether or not for
consideration, (i) in any way, directly or indirectly, solicit, divert, or take
away the business of any person who is or was a customer of the Company, or in
any manner influence such person to cease doing business in part or in whole
with Company; (ii) engage in a Competing Business; (iii) except for investments
or ownership in public entities, mutual funds and similar investments, none of
which constitute more than 5% of the ownership or control of such entities, own,
operate, control, finance, manage, advise, be employed by or engaged by, perform
any services for, invest or otherwise become associated in any capacity with any
person engaged in a Competing Business; or (iv) engage in any practice the
purpose or effect of which is to intentionally evade the provisions of this
covenant. For purposes of this section, “Competing Business” means any Person
which is engaged directly or indirectly in any business competing with WNDW’s
Building Integrated Organic Photovoltaic business or such other business as then
carried on or planned to be carried on (if such plans were developed during the
Term) by WNDW or any of its subsidiaries or affiliates (collectively, the
“Company’s Business”). The Company understands the Executive may continue act as
a consultant on his own behalf for other companies as authorized in Section 1(c)
of this Agreement.

 

(b) The following activities shall not be deemed to be competitive to the
Company’s business, unless the parties mutually agree to modify based upon
developments within the Company:

 

(i) A renewable energy design and/or installation business which shall not make
use of the Company’s products and technologies or the Company’s products and
technologies under development and shall not compete against the Company. The
Executive may engage in design and installation businesses which include but are
not limited to the installation of opaque organic solar photovoltaic modules,
thermal panels, or wind turbines.

 

(ii) A renewable energy operating business (i.e. owner, operator or management
of any renewable energy installation) which shall not make use of the Company’s
products and technologies or the Company’s products and technologies under
development and shall not compete against the Company.

 

(iii) Notwithstanding anything herein to the contrary, Company acknowledges that
the Executive may have other existing outside interests. Provided such:

 

(1) interests do not affect the Executive’s ability to competently perform
obligations hereunder, and

 

(2) Entities do not compete with Company’s Business, Company hereby consents to
allow the Executive to continue to provide services to such other entities. The
Executive agrees to not compete with Company’s Business, or with the Company’s
current products and technologies and technologies under development.

 



  7

   



 

(iv) The Company and the Executive understand the Executive is permitted to
provide design and/or installation consulting services that may include
SolarWindow Products provided there is no conflict of interest with the
Company’s Business.

 

(c) Non-Solicitation and Non-Circumvention. During the Term and for a period of
nine (9) months following the termination of this Agreement 10(d) the Executive
will not directly or indirectly, whether for his account or for the account of
any other individual or entity, solicit or canvas the trade, business or
patronage of, or sell to, any individuals or entities that were or are customers
of WNDW during the term of this Agreement, or prospective customers with respect
to whom a sales effort, presentation or proposal was made by WNDW or its
affiliates which are Competing Businesses with the Company.

 

(d) Requirement to Safeguard Confidential Information. All Confidential
Information of the Company is expressly acknowledged by the Executive to be the
sole property of the Company, and the disclosure of the Confidential Information
shall not be deemed to confer any rights with respect to such Confidential
Information on the Executive. The Executive will exercise reasonable care to
ensure the confidentiality of the Confidential Information. All confidential
information which the Executive may now possess, or may obtain or create prior
to the end of the period the Executive are employed by the Company, relating to
the business of the Company, or any customer or supplier of the Company, or any
agreements, arrangements, or understandings to which the Company is a party,
shall not be disclosed or made accessible by the Executive to any other person
or entity either during or after the termination of the Executive’s employment
or used by the Executive except during the Executive’s employment by the Company
in the business and for the benefit of the Company, without the prior written
consent of the Company. Nothing herein shall be construed as an obligation of
the Company to consent to the terms and conditions of any such request and under
no circumstances shall any such approval be deemed to waive, alter or modify the
terms and conditions of this Agreement. The Executive agrees to return all
tangible evidence of such confidential information to the Company prior to or at
the termination of the Executive’s employment.

 

The Executive agrees that, except as required by his duties with the Company or
as authorized by the Company in writing, he will not use or disclose to anyone
at any time, regardless of whether before or after the Executive ceases to be
employed by the Company, whether based on the Executive’s recollection or
otherwise, any of the Confidential Information obtained by him in the course of
his employment with the Company. The Executive shall not be deemed to have
violated this Section 8(d) by disclosure of Confidential Information that at the
time of disclosure (a) is publicly available or becomes publicly available
through no act or omission of the Executive, or (b) is disclosed as required by
court order or as otherwise required by law, on the condition that notice of the
requirement for such disclosure is given to the Company prior to make any
disclosure.

 

9. Equitable Remedies; Availability of Other Remedies; Obligations Absolute.

 

(a) The Executive represents and warrants that he has had an opportunity to
consult with an attorney regarding this Agreement and fully understands the
contents hereof.

 

(b) The Executive acknowledges that (i) the provisions of Sections 7 and 8 are
reasonable and necessary to protect the legitimate interests of the Company and
its Affiliates, and (ii) any violation of Sections 7 and 8 may result in
irreparable injury to the Company, the exact amount of which will be difficult
to ascertain, and that the remedies at law for any such violation would not be
reasonable or adequate compensation to the Company and its Affiliates for such a
violation. Accordingly, the Executive agrees that if the Executive violates the
provisions of Sections 7 and 8, in addition to any other remedy which may be
available at law or in equity, the Company and its Affiliates shall be entitled
to specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual damages.

 

(c) The rights and remedies of the Company and its Affiliates under this
Agreement are not exclusive of or limited by any other rights or remedies that
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of the Company and its Affiliates under
this Agreement, and the obligations and liabilities of the Executive under this
Agreement, are in addition to their respective rights, remedies, obligations and
liabilities under the law of unfair competition, under laws relating to
misappropriation of trade secrets, under other laws and common law requirements
and under all applicable rules and regulations.

 

  8

   



 

(d) The Executive’s obligations under this Agreement are absolute and shall not
be terminated or otherwise limited by virtue of any breach (on the part of the
Company or any other person) of any provision of any other agreement, or by
virtue of any failure to perform or other breach of any obligation of the
Company, the Company, or any other person.

 

(e) The Executive acknowledges that the provisions of Sections 7 and 8 are fully
applicable to the Executive no matter whether the Termination Date occurs prior
to, on, or subsequent to, the Expiration Date and regardless of the reason for
the Executive’s termination.

 

10. Effect of Termination.

 

(a) Termination For Cause or Good Reason. If the Executive’s employment is
terminated by the Company for Cause or by the Executive for any reason other
than a Good Reason (as provided in Sections 2(b)(iii) and (vi)), except as
provided in Section 10(d)(i), no severance compensation will be paid or other
benefits furnished to the Executive as a result of such termination.

 

(b) Termination Without Cause; Disability; No-Good Reason. If Executive’s
employment is terminated as a result of the Executive’s Disability, by the
Company without Cause or by the Executive for Good Reason (as provided in
Sections 2(b)(i), (iv) and (v)), the Company shall pay the Executive a payment
in accordance with Section 10(d)(i) and (ii) of this Agreement.

 

(c) Executive Termination For Cause or Good Reason. If the Executive terminates
this Agreement for Good Reason, the Company shall pay the Executive a payment in
accordance with Section 10(d)(i) and (ii) of this Agreement.

 

(d) Payments Upon Termination.

 

(i) Basic Payments. In the event the Executive’s employment under this Agreement
is terminated pursuant to Section 10(a), Executive’s rights and the Company’s
obligations hereunder shall cease (except to the extent specifically provided to
survive the termination of this Agreement) as of the Effective Termination Date;
provided, however, that the Company shall pay the Executive, subject to
Executive’s full and complete compliance with the provisions and conditions set
forth in Section 10(d)(iii) and (iv), his (i) Monthly Salary, prorated through
the Effective Termination Date; (ii) Business Expense Reimbursements through the
Effective Termination Date; (iii) Medical Insurance Reimbursement and any other
benefits due to the Executive, prorated through the Effective Termination Date.

 

All payments made pursuant to this Section 10(d)(i), will be made in accordance
with the Company’s regular payroll procedures through the Effective Termination
Date; and the full payment all of payments and benefits due the Executive
hereunder upon termination shall completely and fully discharge and constitute a
release by the Executive of any and all obligations and liabilities of the
Company to the Executive, including, without limitation, the right to receive
Monthly Payment, options and all other compensation or benefits provided for in
this Agreement, and the Executive shall not be entitled to any further
compensation, options, or severance compensation of any kind, and shall have no
further right or claim to any compensation, options, benefits or severance
compensation under this Agreement or otherwise against the Company or its
affiliates, from and after the date of such termination, except as provided by
the terms of the stock option agreement entered into between the Executive and
the Company, and any benefit plan under which the Executive is participating.

 



  9

   



 

(ii) Severance Payments. In the event the Executive’s employment under this
Agreement is terminated pursuant to Section 10(b) the Executive’s rights and the
Company’s obligations hereunder shall cease (except to the extent specifically
provided to survive the termination of this Agreement), as of the Effective
Termination Date of the termination; provided, however, that the Company shall
pay the Executive (A) the payments provided for in Section 10(d)(i) above and,
subject to the Executive’s full and complete compliance with the provisions and
conditions set forth in Sections 10(d)(iii) and (iv), (B) a severance payment
(the “Severance Payment”) equal to:

 

(1) six (6) Monthly Payments as in effect on the date of termination if this
Agreement is terminated after the Effective Date and prior to December 31, 2018;

 

(2) four (4) Monthly Payments as in effect on the date of termination if this
Agreement is terminated after December 31, 2018 and prior to December 31, 2019;

 

(3) three (3) Monthly Payments as in effect on the date of termination if this
Agreement is terminated after December 31, 2019 and prior to December 31, 2021;
and

 

(4) in addition to the delivery of the applicable Severance Payment by the
Company, 50 % of the then unvested Retention Options shall vest as of the
Termination Date (the “Severance Options”).

 

The Severance Payment shall be subject to any applicable tax withholdings.
Payment of the Severance Payment will be made as set forth in Section 3(a) so
long as the conditions specified in Sections 10(d)(iii) and (iv) are satisfied.
The Company, at its sole discretion, may elect to issue in the Severance Payment
in one lump sum. The Severance Options will continue to be governed by the Stock
Option Agreement.

 

(iii) Return of Documents and Property. Within thirty (30) days of the Effective
Termination Date, or at any time upon the request of the Company, the Executive
(or his heirs or personal representatives) shall deliver to the Company, at
Company’s expense, in good order (a) all documents and materials (including,
without limitation, computer files) containing Trade Secrets and Confidential
Information relating to the business and affairs of the Company or its
affiliates; (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the Executive’s control (or the control of
his heirs or personal representatives); and (c) all corporate records of the
Company, including minute books, accounting related materials, audit related
materials, attorney correspondence, and any other such records which may be in
the Executive’s possession. In the event that the Agreement is terminated by the
Company for Cause or by the Executive for Cause, Good or No Good Reason, any and
all expenses related to the Return of Documents and Property shall be paid, in
advance, by the Company.

 

(iv) Release. The payment of the foregoing amounts under this Section10(d) shall
be contingent in all respects on (a) the Executive’s signing (following his
termination of employment) and not revoking, and the Company’s receipt of, a
Release, substantially in the form attached hereto as Appendix B, within ten
(10) Business Days of his termination of employment releasing the Company,
related companies, and their respective directors, officers, employees, counsel
and agents (“Indemnitees”) from any and all claims and liabilities respecting or
relating to his employment, and promising never to sue any of the Indemnitees
for such matters and (b) the Executive’s compliance with all other post
termination obligations provided for in this Agreement. The Release shall be
held in escrow pending confirmation of Execution’s receipt of the amounts set
forth in Section 10(d).

 

(e) Other Effects of Termination.

 

(i) Survival of Certain Provisions. Notwithstanding anything to the contrary
contained herein, if this Agreement is terminated the provisions of Sections 5,
6, 7, 8, 9, 10, 12 and 13 of this Agreement shall survive such termination and
continue in full force and effect.

 

(ii) Relinquishment of Authority. Notwithstanding anything herein to the
contrary, upon written notice to the Executive, the Company may immediately
relieve the Executive of all of the Executive’s duties and responsibilities
hereunder and may relieve the Executive of authority to act on behalf of, or
legally bind, the Company. However, such action by the Company shall not alter
the Company’s obligations to the Executive with regard to the procedure for a
termination.

 



  10

   



 

11. Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. In view of the personal nature of the services to be
performed under this Agreement by the Executive, the Executive shall not have
the right to assign or transfer any of the Executive’s rights, obligations or
benefits under this Agreement, except as otherwise specifically noted herein.

 

12. No Reliance on Representations.

 

The Executive acknowledges that the he is not relying, and has not relied, on
any promise, representation or statement made by or on behalf of the Company
which is not set forth in this Agreement.

 

13. Entire Agreements; Amendments.

 

This Agreement sets forth the entire understanding with respect to the
Executive’s employment by the Company and supersedes all existing agreements
between the Executive and the Company concerning such employment, including, but
not limited to the 2014 Employment Agreement, and may be modified only by a
written instrument duly executed by each of the Executive and the Company.

 

14. Waiver.

 

Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver of a breach of any provision hereof must be in
writing.

 

15. Construction.

 

The Executive and the Company have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Executive and the Company and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.

 

16. Severability.

 

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.

 



  11

   



 

17. Notices.

 

All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made by (i) certified mail, return receipt requested; (ii)
nationally recognized overnight courier delivery; (iii) by facsimile
transmission provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party; (v) by email at
the email address set forth below; or (v) hand delivery as follows:

 

To the Company:

 

SolarWindow Technologies, Inc.

10632 Little Patuxent Parkway,

Suite 406

Columbia, MD 21044

Fax: (240) 390-0603

Attention: The Board of Directors

 

With a copy (which shall not constitute notice) to:

 

Joseph Sierchio, Esq.

Satterlee Stephens, LLP

230 Park Avenue, Suite 1130

New York, NY 10022

Fax: 212-818-9606

Email: jsierchio@ssbb.com

 

To the Executive:

 

John A. Conklin

3489 Pennsylvania Avenue

Apalachin, New York 13732

Email: jac@tellurium.us

Fax: (607) 348-1417

 

or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Section 17. Any notice given in accordance with the provisions of this
Section 17 shall be deemed given (i) three (3) business days after mailing (if
sent by certified mail), (ii) one (1) business day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile.

 

18. Counterparts; Delivery by Facsimile or Email.

 

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by the Executive and the Company and
delivered to the other, it being understood that the Executive and the Company
need not sign the same counterpart. This Agreement may be executed by facsimile
or email signature and a facsimile or email signature shall constitute an
original for all purposes.

 

(b) This Agreement, the agreements referred to herein, and each other agreement
or instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties. No party hereto or
to any such agreement or instrument shall raise the use of a facsimile machine
or email to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or email as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.

 



  12

   



 

19. Disclosure and Avoidance of Conflicts of Interest.

 

During the Executive’s employment with the Company, the Executive will promptly,
fully and frankly disclose to the Company in writing:

 

(a) the nature and extent of any interest the Executive or the Executive’s
Affiliates (as hereinafter defined) have or may have, directly or indirectly, in
any contract or transaction or proposed contract or transaction of or with the
Company or any subsidiary or affiliate of the Company;

 

(b) every office the Executive may hold or acquire, and every property the
Executive or the Executive’s Affiliates may possess or acquire, whereby directly
or indirectly a duty or interest might be created in conflict with the interests
of the Company or the Executive’s duties and obligations under this Agreement;

 

(c) the nature and extent of any conflict referred to in subsection (b) above;
and

 

(d) the Executive acknowledges that it is the policy of the Company that all
interests and conflicts of the sort described herein be avoided, and the
Executive agrees to comply with all policies and directives of the Board from
time to time regulating, restricting or prohibiting circumstances giving rise to
interests or conflicts of the sort described herein. During the Executive’s
employment with the Company, without Board approval, in its sole discretion, the
Executive shall not enter into any agreement, arrangement or understanding with
any other person or entity that would in any way conflict or interfere with this
Agreement or the Executive’s duties or obligations under this Agreement or that
would otherwise prevent the Executive from performing the Executive’s
obligations hereunder, and the Executive represent and warrant that the
Executive or the Executive’s Affiliates have not entered into any such
agreement, arrangement or understanding.

 

20. Code Section 409A; Parachute Payments.

 

(a) Notwithstanding anything to the contrary in Section 10 hereof, and to the
maximum extent permitted by law, this Agreement shall be interpreted in such a
manner that all payments to the Executive under this Agreement are either exempt
from, or comply with, Section 409A of the Code and the regulations and other
interpretive guidance issued thereunder (collectively, “Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. It is intended that payments under this
Agreement will be exempt from Section 409A, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, so as not to subject the Executive to payment of interest or any
additional tax under Section 409A. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or successor
provisions). In furtherance thereof, if the provision of any reimbursement or
in-kind benefit payment hereunder that is subject to Section 409A at the time
specified herein would subject such amount to any additional tax under Section
409A, the provision of such reimbursement or in-kind benefit payment shall be
postponed to the earliest commencement date on which the provision of such
amount could be made without incurring such additional tax. In addition, to the
extent that any regulations or other guidance issued under Section 409A (after
application of the previous provisions of this Section 20) would result in the
Executive’s being subject to the payment of interest or any additional tax under
Section 409A, the parties agree, to the extent reasonably possible, to amend
this Agreement to the extent necessary (including retroactively) in order to
avoid the imposition of any such interest or additional tax under Section 409A,
which amendment shall have the minimum economic effect necessary and be
reasonably determined in good faith by the Company and the Executive. The
Executive acknowledges and agrees that the Company has made no representation to
the Executive as to the tax treatment of the compensation and benefits provided
pursuant to this Agreement and that the Executive is solely responsible for all
taxes due with respect to such compensation and benefits.

 

  13

   



 

(b) If any payment or benefit the Executive would receive from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of the Executive’s stock awards.

 

21. Failure to Renew, Extend the Term of This Agreement or Enter into a new
Agreement.

 

In the event that a renewal or extension of this Agreement, or entry into a new
employment agreement, is not effected by the parties on or prior to December 1,
2021 the Executive may commence to provide consulting services to third parties
and/ or market himself to third parties in such capacities consistent with the
Executives obligations pursuant to Section 8 of this Agreement.

 

22. Definitions.

 

For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below:

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

 

“Board of Directors” or “Board” means the Company’s Board of Directors as the
same may from time to time be constituted.

 

“Business Day” means any day on which banks are open for business in the State
of New York.

 

“Cause” shall mean: (1) any material act of dishonesty by the Executive against
the Company; or (2) any material act of dishonesty by the Company, insiders or
affiliates that jeopardize the Company or Executive (3) willful misconduct or
gross negligence by the Executive in carrying out the Executive’s duties of the
Executive Positions; or (4) material breach of this Agreement, including, but
not limited to a breach of the representations and warranties made by, the
Executive; or (5) misconduct by the Executive, such as intoxication or other
misconduct which has a substantial adverse effect on the business of the
Company, or (6) other circumstances (other than the Executive’s Disability)
indicative of the Executive’s failure materially to comply with the terms of his
employment and which have had or may have an adverse effect on the business of
the Company; or (7) the Executive’s violation of the United States federal or
applicable state securities laws; or (8) indictment under the laws of the United
States, or any state thereof for a (i) civil offense which is injurious to the
business reputation of the Corporation or (ii) criminal offense, unless these
actions are not committed by the Executive; or (9) recurring failure to
adequately fulfill the responsibilities associated with the Executive Positions.

 

“Change of Control” shall mean the occurrence of any of the following events
during the term hereof: (i) Any “person” (such as that term is used in
Section13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than an Affiliate of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, or securities of the Company representing 51% or more of the
total voting power represented by the Company’s then outstanding voting
securities; or (ii) any merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent 50% or more of the total voting power represented by the
Company’s then outstanding voting securities (either by remaining outstanding or
by being converted into voting securities of the Company or such other surviving
entity outstanding immediately after such merger or consolidation); or (iii) a
majority of the directors of the Company which were not nominated by the
Company’s management (or were nominated by management pursuant to an agreement
with persons that acquired sufficient voting securities of the Company to de
facto control it) are elected to the Board by the Company’s shareholders; or
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the company of all or
substantially all of the Company’s assets. Notwithstanding the foregoing, and
only to the extent necessary to comply with Section 409A, a “Change of Control”
will have occurred only if, in addition to the requirements set above, the event
constitutes a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company, within the
meaning of guidance issued by the Secretary of the Treasury under Section 409A
of the Code.

 

  14

   



 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Company’s Business” means the Company’s business activities and operations as
conducted during the term of this Agreement and all products planned,
researched, developed, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its Affiliates, together
with all services provided or planned by the Company or any of its Affiliates,
during the Executive’s relationship with the Company.

 

“Confidential Information” shall mean any and all information in addition to
Trade Secrets used by, or which is in the possession of the Company and relating
to the Company’s business or assets specifically including, but not limited to,
information relating to the Company’s products, services, strategies, pricing,
customers, representatives, suppliers, distributors, technology, finances,
employee compensation, computer software and hardware, inventions, developments,
in each case to the extent that such information is not required to be disclosed
by applicable law or compelled to be disclosed by any governmental authority.
Notwithstanding the foregoing, the terms “Trade Secrets” and “Confidential
Information” do not include information that (i) is or becomes generally
available to or known by the public (other than as a result of a disclosure by
the Executive), provided, that the source of such information is not known by
the Executive to be bound by a confidentiality agreement with the Company; or
(ii) is independently developed by the Executive without violating this
Agreement.

 

“Disability” means a disability that has existed for a period of 6 consecutive
months and because of which the Executive is physically or mentally unable to
substantially perform his regular duties as Chief Executive Officer of the
Company. Notwithstanding the foregoing, and only to the extent necessary to
comply with Section 409A of the Code, the Executive will have suffered a
“Disability” only if, in addition to the requirements set above, it represents a
disability within the meaning of guidance issued by the Secretary of the
Treasury under Section 409A of the Code.

 

“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications and all
materials, information, inventions, discoveries, developments, methods,
compositions, concepts, ideas, writings, computer code and the like (whether or
not patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours and whether on or off
Company premises) during the term of this Agreement that relate to either the
Company’s Business or any prospective activity of the Company or any of its
Affiliates.

 

“Director” means a member of the Company’s Board of Directors.

 

“Effective Date” shall mean the date of this Agreement as set forth in the
preamble hereto.

 

“Good Reason” means (1) a material diminution in the Executive’s
responsibilities, duties, title, reporting responsibilities within the business
organization, status, role or authority (except as otherwise contemplated by
Section 1(b) hereof); or (2) the removal of the Executive from the position of
Chief Executive Officer (other than pursuant to Section 1(b) or  elevation to a
higher or comparable ranking executive officer position with the Company); or
(3) ) the Company’s violation of the United States federal or applicable state
securities laws without the knowledge of, or participation by, the Executive; or
(4) a material breach by the Company of any of the material terms of this
Agreement. A condition will not be considered “Good Reason” unless the Executive
gives the Company written notice of the condition within thirty (30) days after
the condition comes into existence and the Company fails to substantially remedy
the condition within thirty (30) days after receiving the Executive’s written
notice. Anything herein to the contrary notwithstanding, the Executive’s
resignation or removal as the Company’s Chief Financial Officer or as a Director
will not constitute “Good Reason” hereunder.

 



  15

   



 

“Intellectual Property” means with respect to the Company’s Business, all U.S.
and foreign (a) patents and patent applications and all reissues, renewals,
divisions, extensions, provisional patents, continuations and continuations in
part thereof, (b) inventions (regardless of whether patentable), invention
disclosures, trade secrets, proprietary information, industrial designs and
registrations and applications, mask works and applications and registrations,
(c) copyrights and copyright applications and corresponding rights, (d) trade
dress, trade names, logos, URLs, common law trademarks and service marks,
registered trademarks and trademark applications, registered service marks and
service mark applications, (e) domain name rights and registrations, (f)
databases, customer lists, data collections and rights therein, (g)
confidentiality rights or other intellectual property rights of any nature, in
each case throughout the world; (h) ideas, processes, trademarks, service marks,
inventions, designs, technologies, computer hardware or software, original works
of authorship, formulas, discoveries, patents, copyrights, copyrightable works,
products, marketing and business ideas, and all improvements, know-how, data,
rights, and claims related to the foregoing; and (i) Discoveries and Works.

 

“Person” means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, trust, bank, trust company, land trust, business trust or other entity
or organization.

 

“Trade Secrets” shall mean all confidential and proprietary information
belonging to the Company (including current client lists and prospective client
lists, ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data,
copyrightable works, financial and marketing plans and customer and supplier
lists and information.

 

23. Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.

 

24. Governing Law. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Nevada.

 

25. Binding Arbitration. All claims and disputes arising under or relating to
this Agreement are to be settled by binding arbitration. If the parties are
unable to agree respecting the time, place, method or rules of the arbitration,
then such arbitration shall be held in the City of Syracuse New York, in
accordance with the laws of the State of New York and the rules of the American
Arbitration Association. The arbitration shall be conducted on a confidential
basis pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Any decision or award as a result of any such arbitration
proceeding shall be in writing and shall provide an explanation for all
conclusions of law and fact and shall include the assessment of costs, expenses,
and reasonable attorneys’ fees. There shall be three arbitrators. The Parties
agree that one arbitrator shall be appointed by each Party, and the third
presiding arbitrator shall be appointed by agreement of the two party-appointed
arbitrators within fourteen (14) days of the appointment of the second
arbitrator, or in default of such agreement, by the American Arbitration
Association. An award of arbitration may be confirmed in a court of competent
jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 



  16

   



 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

Company:

 

SolarWindow Technologies, Inc.

 

By: _____________________________________

Name: Joseph Sierchio

Title: Director and Authorized Signatory

 

Executive:

 

John A. Conklin

 

By: _____________________________________

Name: John A. Conklin

 



  17

   



 

Exhibit A

 

STOCK OPTION AGREEMENT

 

 

 

 

 

 



  18

   



 

 

THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of January 27, 2014 (the “Effective Date”), by and between SolarWindow
Technologies, Inc., a Nevada corporation (the “Company”), and John A. Conklin
(“Recipient”):

 

This Stock Option Agreement has been executed and delivered pursuant to the
Employment Amendment dated December 26, 2017 and effective as of January 1, 2018
between the Recipient and the Company (the “2018 Employment Agreement”). This
Option Agreement sets forth certain terms and conditions regarding the vesting
and exercise of the Retention Options (as defined in the 2018 Employment
Agreement).

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1. Option Grant.

 



 

(a)

Date option grant authorized:

December 27, 2018

 

(b)

Number of shares:

1,008,000

 

(c)

Exercise Price:

$5.35

 

(d)

Form of options (select one):

 



 



 

¨

Incentive Stock Options

 

x

Non-Qualified Stock Options



 

2. Acknowledgements.

 

(a) Recipient is an officer of the Company (the “Company/Recipient
Relationship”).

 

(b) The Board has this day approved the granting of this Option subject to the
execution and delivery of this Agreement;

 

(c) The Board has authorized the granting to Recipient of a non-statutory stock
option (the “Retention Option”) to purchase up to 1,008,000 shares
(collectively, the “Option Shares”) of common stock of the Company (“Common
Stock”) upon the terms and conditions hereinafter stated and pursuant to an
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”); and

 

(d) This Agreement is further subject to the provisions, conditions and terms of
the Company’s 2006 Incentive Stock Option Plan.

 

3. Option Shares; Price.

 

The Company hereby grants to Recipient the right to purchase, upon and subject
to the terms and conditions herein stated, the Option Shares for cash (or other
consideration as is authorized hereunder) at the price per Option Share set
forth in Section 1 above (the “Exercise Price”), such price being not less than
[e.g., 100%] of the fair market value per share of the Option Shares covered by
this Option as of the date of grant. For purposes of the Retention Options, the
“fair market value” of the Company’s common stock is $5.35 as determined by the
Board as follows: The average of the closing price of the Company’s common stock
on each of the 30 Trading Day’s immediately preceding the date of this Agreement
as reported on the OTQB

 

4. Term of Options; Continuation of Service.

 

Subject to the early termination provisions set forth in Sections 7 and 8 of
this Agreement, these Retention Options shall expire, and all rights hereunder
to purchase the Option Shares shall terminate 10 years from the Effective Date.
Nothing contained herein shall be construed to interfere in any way with the
right of the Company, or its shareholders, or the Board, to remove or not elect
Recipient as an officer and or a director of the Company, or to increase or
decrease the compensation of Directors from the rate in effect at the date
hereof.

 



  19

   



 

5. Vesting of Option and Filing of Form S-8.

 

(a) Vesting. Subject to the provisions of Sections 7 and 8 of this Agreement,
the Retention Options shall become exercisable during the term that Recipient
serves in the Company/Recipient Relationship as follows:

 

(i) Time Vesting Options. Twenty-One Thousand (21,000) shares shall become
exercisable monthly during each calendar year of service in the Executive
Positions for the next four (4) years (1,008,000 shares in the aggregate).

 

(ii) The time vesting Retention Options set forth in this Section 5 (e)(ii)
shall not supersede nor replace the 50,000 time vesting options granted to the
Executive pursuant to the January 1, 2014 Employment Agreement that are
scheduled to vest on December 31, 2017 (the “Legacy Options”). All other options
granted pursuant to the 2014 Employment Agreement and governed by the Stock
Option Agreement dated January 9, 2014 and the Recipient (the “2014 Stock Option
Agreement”) are hereby forfeited and will no longer be subject to vesting. The
Legacy Options will continue to be governed by the 2014 Stock Option Agreement.
This Section 5(a)(ii) shall constitute an amendment to the 2014 Stock Option
Agreement.

 

All determinations and calculations with respect hereto shall be made by the
Board or any committee thereof to which the Board has delegated such authority,
in good faith in accordance with applicable law, the Articles of Incorporation
and Bylaws of the Company, in its sole discretion, and shall be final,
conclusive and binding on all persons.

 

(b) Form S-8. The Company shall within forty-five (45) day following the date
hereof and subject to satisfaction of any and all applicable regulatory
requirements and shareholder approval, file a registration statement on Form
S-8, or file a post-effective amendment to a currently filed Form S-8, with the
Securities and Exchange Commission registering, to the extent possible, the
shares of common stock issuable upon exercise of the Options and keep such
registration statement in effect until the earlier to occur of (i) the sale of
all shares of common stock issuable under vested Retention Options, (ii) the
expiration of the 10-year term of the Options, or (iii) the two (2) year
anniversary of the Termination Date of the 2018 Employment Agreement.

 

6. Exercise.

 

(a) These Retention Options shall be exercised, as to the vested Option Shares,
by delivery to the Company of (a) written notice of exercise stating the number
of Option Shares being purchased (in whole shares only) and such other
information set forth on the form of Notice of Exercise attached hereto as
Exhibit A hereto, (b) a check or cash in the amount of the Exercise Price of the
Option Shares covered by the notice, unless Recipient elects to exercise the
cashless exercise option set forth in Section 6(b) below, in which case no
payment will be required (or such other consideration as has been approved by
the Board of Directors consistent with the Plan). The Retention Options are not
assignable or transferable, except by will or by the laws of descent and
distribution, and shall be exercisable, to the extent vested, only by Recipient
during his or her lifetime.

 

(b) Anything herein to the contrary notwithstanding, to the extent and only to
the extent vested, if the Company’s common stock is not listed for trading on a
national securities exchange such as the Nasdaq Stock Market, the New York Stock
Exchange LLC, or the NYSE MKT LLC, the Retention Options may also be exercised
(as to the Option Shares vested) at such time by means of a “cashless exercise”
in which the Recipient shall be entitled to receive a certificate for the number
of Option Shares equal to the quotient obtained by dividing:

 

[(A-B) (X)] by (A), where:

 

(A) equals the closing price of the Company’s Common Stock, as reported (in
order of priority) on the Trading Market on which the Company’s Common Stock is
then listed or quoted for trading on the Trading Date preceding the date of the
election to exercise; or, if the Company’s Common Stock is not then listed or
traded on a Trading Market, then the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Recipient and the Company, the fees and expenses of which shall be paid by the
Company;

 

  20

   



 

(B) equals the Exercise Price of the Option, as adjusted from time to time in
accordance herewith; and

 

(X) equals the number of vested Option Shares issuable upon exercise of these
Retention Options in accordance with the terms of the Retention Options by means
of a cash exercise rather than a cashless exercise (or, if the Retention Option
is being exercised only as to a portion of the shares as to which it has vested,
the portion of the Retention Options being exercised at the time the cashless
exercise is made pursuant to this Section 6).

 

For purposes of this Agreement:

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means, in order of priority, the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the
OTCQB or the Pink Sheets.

 

(c) No fractional shares shall be issued upon exercise of this Retention Option.
The Company shall, in lieu of issuing any fractional share, pay the Recipient
entitled a sum in cash equal to such fraction multiplied by the then effective
Exercise Price.

 

7. Termination of Service.

 

If the 2018 Employment Agreement is terminated, unless the parties thereto
otherwise agree in writing, as of the date of the termination of the Employment
Agreement (the “Termination Date”), no further installments of the Option shall
vest pursuant to Section 5, and the maximum number of Option Shares that
Recipient may purchase pursuant hereto shall be limited to the number of Option
Shares that were vested as of the Termination Date. Thereupon, Recipient shall
have the right, subject to Section 8 hereof, at any time within of the two (2)
year commencing on and following the Termination Date (the “Termination Exercise
Period”) to exercise the Retention Options to the extent vested (including the
Severance Options, as defined in the 2018 Employment Agreement) and purchase the
underlying Option Shares; following the expiration of the Termination Exercise
Period the remaining unexercised vested Retention Options (including the
Severance Options) shall terminate and such Retention Options and Severance
Options, and this Agreement, shall be of no further force or effect.

 

8. Death or Permanent Disability of Recipient.

 

(a) Death of Recipient. If the Recipient shall die during the term of service to
the Company, Recipient’s personal representative or the person entitled to
Recipient’s rights hereunder may at any time within the then remaining exercise
period, exercise the Retention Option and purchase Option Shares to the extent,
but only to the extent, that Recipient could have exercised this Option as of
the date of Recipient’s death; following the expiration of the aforesaid then
remaining exercise period, this Agreement shall terminate in its entirety and be
of no further force or effect.

 

(b) Permanent Disability of Recipient. In the event the Recipient becomes
disabled during an event while on company time that limits the Recipient’s
ability to perform as an Executive as stated in Section 1(b) of the Agreement,
all Option Shares shall immediately vest and become exercisable.

 

9. No Rights as Shareholder.

 

Recipient shall have no rights as a shareholder with respect to the Option
Shares covered by any installment of this Retention Option until the effective
date of issuance of the Option Shares following the exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates.

 



  21

   



 

10. Recapitalization.

 

(a) Subdivision or consolidation of shares. Subject to any required action by
the shareholders of the Company, the number of Option Shares covered by this
Option, and the Exercise Price thereof, shall be proportionately adjusted for
any increase or decrease in the number of issued shares resulting from a
subdivision or consolidation of shares or the payment of a stock dividend, or
any other increase or decrease in the number of such shares effected without
receipt of consideration by the Company; provided however that the conversion of
any convertible securities of the Company shall not be deemed having been
“effected without receipt of consideration by the Company.”

 

(b) Reorganizations, Mergers etc.

 

(i) In the event of a proposed dissolution or liquidation of the Company, a
merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”):

 

(1) then, subject to Clause (b)(ii) below, any and all shares as to which the
Option had not yet vested shall vest upon the date (the “Reorganization Vesting
Date”) that the Company provides the Recipient with the Reorganization Notice
(as defined below); and provided, however, that there has been no termination of
the Recipient’s services, Recipient shall have the right to exercise this Option
to the extent of all shares subject to the Option, for a period commencing on
the Reorganization Vesting Date and terminating on the date of the consummation
of such Reorganization. Unless otherwise agreed to by the Company, the Option
shall terminate upon the consummation of the Reorganization and may not be
exercised thereafter as to any shares subject thereto. The Company shall notify
Recipient in writing (the “Reorganization Notice”), at least 30 days prior to
the consummation of such Reorganization, of its intention to consummate a
Reorganization.

 

(2) Anything herein to the contrary notwithstanding, the exercise of the Option
or any portion thereof pursuant to this Section 10(b) will be consummated
simultaneously with the consummation of the Reorganization. If after the Company
provides the Reorganization Notice to the Recipient the Company provides the
Recipient with a further written notice notifying the Recipient that the
Reorganization will not be consummated, then the Option will return to its
status prior to the Reorganization Notice and the shares as to which the Option
vested solely by virtue of this Section 10(b) (i) will revert to an unvested
status.

 

(ii) Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, these
Options thereafter shall pertain to and apply to the securities to which a
Recipient of Option Shares equal to the Option Shares subject to these Options
would have been entitled by reason of such merger or consolidation, and the
installment provisions of Section 5 shall continue to apply.

 

(iii) In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares of Stock with a par value, the shares
resulting from any such change shall be deemed to be the Option Shares within
the meaning of these Options.

 

(iv) To the extent that the foregoing adjustments relate to shares or securities
of the Company, such adjustments shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Recipient shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Option Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

 

(v) The grant of these Options shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

  22

   



 

11. Taxation upon Exercise of Option.

 

Recipient understands that, upon exercise of these Options, Recipient may
recognize income, for Federal and state income tax purposes, in an amount equal
to the amount by which the fair market value of the Option Shares, determined as
of the date of exercise, exceeds the Exercise Price. The acceptance of the
Option Shares by Recipient shall constitute an agreement by Recipient to report
such income in accordance with then applicable law and to cooperate with Company
in establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes. Withholding for federal or state income and
employment tax purposes will be made, if and as required by law, from
Recipient’s then current compensation, or, if such current compensation is
insufficient to satisfy withholding tax liability, the Company may require
Recipient to make a cash payment to cover such liability as a condition of the
exercise of these Options.

 

12. Modification, Extension and Renewal of Options.

 

The Board or a duly appointed committee thereof, may modify, extend or renew
this Option or accept the surrender thereof (to the extent not theretofore
exercised) and authorize the granting of a new option in substitution therefore
(to the extent not theretofore exercised), subject at all times to the Code and
applicable securities laws. Notwithstanding the foregoing provisions of this
Section 12, no modification shall, without the consent of the Recipient, alter
to the Recipient’s detriment or impair any rights of Recipient hereunder.

 

13. Investment Intent; Restrictions on Transfer.

 

Unless and until the Option Shares, represented by this Retention Option, are
registered under the Securities Act:

 

(a) all certificates representing the Option Shares and any certificates
subsequently issued in substitution therefore and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED JANUARY 27, 2014, BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.”

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Option Shares have been placed with the Company’s transfer agent.

 

(b) Recipient represents and agrees that if Recipient exercises this Option in
whole or in part, Recipient will in each case acquire the Option Shares upon
such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part Recipient (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 of this
Agreement) shall furnish to the Company a written statement to such effect,
satisfactory to the Company in form and substance. If the Option Shares
represented this Option are registered under the Securities Act, either before
or after the exercise this Option in whole or in part, the Recipient shall be
relieved of the foregoing investment representation and agreement and shall not
be required to furnish the Company with the foregoing written statement.

 



  23

   



 

14. Stand-off Agreement. Recipient agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Recipient shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Option Shares (other
than Option Shares included in the offering) without the prior written consent
of the Company or such managing underwriter, as applicable, for a period (the
“Restrictive Period”) as may be specified by the Company or such underwriter or
managing underwriter; provided, however, that the Restrictive Period shall not
exceed one year following the effective date of registration of such offering.

 

15. Construction. You and the Company have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by you and the Company and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.

 

16. Notices. Any and all notices (including, but not limited to the Notice of
Exercise) or other communications or deliveries required or permitted to be
provided hereunder shall be in writing and shall be deemed given and effective
on the earliest of (a) the date of transmission, if such notice or communication
is delivered via facsimile or email at the facsimile number or email address set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile or email at the
facsimile number or email address set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the 2nd Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

17. Agreement Not Subject to Plan; Applicable Law. These Options are not granted
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Recipient, at no charge, at the principal office of
the Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Nevada, and the
interpretation and enforcement shall be governed by the laws thereof and subject
to the exclusive jurisdiction of the courts therein.

 

[SIGNATURE PAGE FOLLOWS]

 

  24

   

 

IN WITNESS WHEREOF the parties hereto have executed this Stock Option Agreement
as of the date first above written.

 

SolarWindow Technologies, Inc.

 

By:_______________________________________

Name: John A. Conklin

Title: Chief Executive Officer and President

 

Address For Notices:

 

10632 Little Patuxent Parkway

Suite 406

Columbia, MD 21044

Fax: (240) 390-0603

Email: jsierchio@ssbb.com

 

Recipient

 

By:______________________________________

Name: [  *  ]

 

Address:

 



  25

   



 

EXECUTION COPY

 

Exhibit A

 

NOTICE OF EXERCISE OF STOCK OPTION

 

TO: SOLARWINDOW TECHNOLOGIES, INC.

 

10632 Little Patuxent Parkway

Suite 406

Columbia, MD 21044

 

ATTENTION: President and Chief Executive Officer, Chief Technology Officer, or
Chief Operating Officer

 

The undersigned hereby elects to purchase ______________ shares (the “Purchased
Option Shares”) of the Company pursuant to the terms of the Stock Option
Agreement Dated December 27, 2017 between the undersigned and SolarWindow
Technologies, Inc. and the undersigned (the “Option Agreement”), herewith
tenders payment of the aggregate exercise price in full, together with all
applicable transfer taxes, if any, for the Purchased Option Shares, by (check
applicable box):

 

o in lawful money of the United States; or

 

o [if permitted] the cancellation of such number of Option Shares as is
necessary, in accordance with the formula set forth in Section 6(b) of the
Option Agreement with respect to the maximum number of Option Shares purchasable
pursuant to the cashless exercise procedure set forth Section 6(b).

 

Please issue a certificate or certificates representing said Option Shares in
the name of the undersigned as is specified below and forward the same to the
address set forth below.

 

__________________________________

Signature of Recipient

 

Print Name of Recipient: John A. Conklin

 

Address For Delivery of Option Shares:

___________________________________

___________________________________

___________________________________

 



  26

   



 

EXECUTION COPY

 

Appendix A

List of Prior Works and Discoveries

 

NONE

 

 

 

 

 



  27

   



 

EXECUTION COPY

 

Appendix B

To the Employment Agreement dated January 1, 2018

between

John A. Conklin and SolarWindow Technologies, Inc.

The language in this Release may change based on legal developments and evolving
best practices; this form is provided as an example of what will be included in
the final Release document.

 

 

 

 

 

 

 

 

 

 



  28

   



 

GENERAL RELEASE

 

This General Release (this “Release”) is executed by John A. Conklin
(“Executive”) pursuant to Section 10(d)(iv) of the Employment Agreement between
SolarWindow Technologies and John A. Conklin dated January 1, 2018 (the
“Employment Agreement”).

 

WHEREAS, Executive’s employment with the Company has terminated;

 

WHEREAS, the Company and Executive intend that the terms and conditions of the
Employment Agreement and this Release shall govern all issues relating to
Executive’s employment and termination of employment with the Company and
Company;

 

WHEREAS, Executive has had five (5) Business Days to consider the form of this
Release;

 

WHEREAS, the Company advised Executive in writing to consult with an attorney
before signing this Release;

 

WHEREAS, Executive acknowledges that the consideration to be provided to
Executive under the Employment Agreement is sufficient to support this Release;
and

 

WHEREAS, Executive understands that the Company regards the representations by
Executive in the Employment Agreement and this Release as material and that the
Company is relying upon such representations in paying amounts to Executive
pursuant to the Employment Agreement.

 

Accordingly, Executive Agrees As Follows:

 

1. Executive’s employment with the Company was terminated effective as of and
Executive has and will receive the payments and benefits set forth in Section
10(d)(i) and (ii) of the Employment Agreement in accordance with the terms and
subject to the conditions of the Employment Agreement.

 

2. Executive, on behalf of himself and anyone claiming through him, hereby
agrees not to sue the Company or any of its divisions, subsidiaries, affiliates
or other related entities (whether or not such entities are wholly owned) or any
of the past, present or future directors, officers, administrators, trustees,
fiduciaries, employees, or agents of the Company or any of such other entities,
or the predecessors, successors or assigns of any of them (hereinafter referred
to as the “Released Parties”), and agrees to release and discharge, fully,
finally and forever, the Released Parties from any and all claims, causes of
action, lawsuits, liabilities, debts, accounts, covenants, contracts,
controversies, agreements, promises, sums of money, damages, judgments and
demands of any nature whatsoever, in law or in equity, both known and unknown,
asserted or not asserted, foreseen or unforeseen, which Executive ever had or
may presently have against any of the Released Parties arising from the
beginning of time up to and including the effective date of this Release,
including, without limitation, all matters in any way related to the Employment
Agreement, Executive’s employment by the Company or any of its subsidiaries or
affiliates, the terms and conditions thereof, any failure to promote Executive
and the termination or cessation of Executive’s employment with the Company or
any of its subsidiaries or affiliates, and including, without limitation:

 

(i) any and all claims arising under the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Family and Medical Leave Act, the Americans With Disabilities Act, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act, the Fair Labor
Standards Act, the Sarbanes-Oxley Act of 2002, or any other federal, state,
local or foreign statute, regulation, ordinance or order, or pursuant to any
common law doctrine;

 

(ii) any and all claims for lost wages, bonuses, back pay, front pay, severance
pay, or for damages or injury of any type whatsoever, including, but not limited
to, defamation, injury to reputation, intentional or negligent infliction of
emotional distress, (whether arising by virtue of statute or common law, and
whether based upon negligent or willful actions or omissions); and

 

(iii) any and all claims for compensatory or punitive damages, attorneys’ fees,
costs and disbursements.

 



  29

   



 

Provided, however, that nothing contained in this Release shall apply to, or
release the Company from, any obligation of the Company contained in Sections 10
of the Employment Agreement, any vested benefit pursuant to any employee benefit
plan of the Company. The consideration offered in the Employment Agreement is
accepted by Executive as being in full accord, satisfaction, compromise and
settlement of any and all claims or potential claims, and Executive expressly
agrees that he is not entitled to, and shall not receive, any further recovery
of any kind from the Company or any of the other Released Parties, and that in
the event of any further proceedings whatsoever based upon any matter released
herein, neither the Company nor any of the other Released Parties shall have any
further monetary or other obligation of any kind to Executive, including any
obligation for any costs, expenses or attorneys’ fees incurred by or on behalf
of Executive. Executive agrees that he has no present or future right to
employment with the Company or any of the other Released Parties and that he
will not apply for or otherwise seek employment with any of them.

 

3. Executive expressly represents and warrants that he is the sole owner of the
actual and alleged claims, demands, rights, causes of action and other matters
that are released herein; that the same have not been transferred or assigned or
caused to be transferred or assigned to any other person, firm, corporation or
other legal entity; and that he has the full right and power to grant, execute
and deliver the general release, undertakings and agreements contained herein.

 

4. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, EXECUTIVE EXPRESSLY
ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, THAT HE FULLY UNDERSTANDS
ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS RELEASE, THAT HE HAS BEEN ADVISED THAT HE HAS 21 DAYS
WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND THAT HE
INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS FOLLOWING THE
DATE OF HIS EXECUTION OF THIS RELEASE, EXECUTIVE SHALL HAVE THE RIGHT TO REVOKE
THE RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT BY SERVING
WITHIN SUCH PERIOD WRITTEN NOTICE OF REVOCATION IN THE MANNER PROVIDED IN
SECTION 20 OF THE EMPLOYMENT AGREEMENT. IF EXECUTIVE EXERCISES HIS RIGHTS UNDER
THE PRECEDING SENTENCE, HE SHALL NOT BE ENTITLED TO RECEIVE THE AMOUNT PAYABLE
TO HIM PURSUANT TO SECTION 10 OF THE EMPLOYMENT AGREEMENT.

 

5. The Employment Agreement and this Release constitute the entire understanding
between the parties. Executive has not relied on any oral statements that are
not included in the Employment Agreement or this Release.

 

6. This Release shall be construed, interpreted and applied in accordance with
the internal laws of the State of New York without regard to the principle of
conflicts of laws.

 

7 Any term or provision of this Release that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Executive agrees that the court making such determination shall have the power
to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Release shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the Executive agrees to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.

 

8. This Release inures to the benefit of the Company and its successors and
assigns.

 

9. In the event of any dispute or controversy arising under this Release,
Section 22 of the Employment Agreement shall be applicable.

 

[SIGNATURE PAGE FOLLOWS]

 

  30

   

 



Date: __________________, 20__.

EXECUTIVE

 

 

 

 

John A. Conklin

 



 

Acknowledgement

State of New York                 }

                                                 ss.

County of                               }

 

On this _____________ day of ________, 20____ before me _______________________
the undersigned officer, personally appeared John A. Conklin to me personally
known and known to me to be the same person whose name is signed to the
foregoing instrument, and acknowledged the execution thereof for the used and
purposed therein set forth.

 

IN WITNESS WHEREOF I have hereunto set my hand and official seal.

 

_______________________________________________

Notary Public/Commissioner of Oaths

 

(SEAL)

 

My Commission Expires

 

 



31



 